DISSENTING OPINION
Bland, Judge:
This is a companion case to suit No. 2209 and suit No. 2211 between the same parties. In suit No. 2209 the Kenil-worth Mfg. Co. was granted registration for the term “ Zip-Knick ” as applied to certain kinds of men’s, women’s, and children’s *1112knickers, etc. In suit No. 2211 it was granted the right to register the term “ Zip-Over ” in connection with the word “ Kenilworth ” for use on sweaters and sweat shirts, and in this case appellee was granted the right to register “ Zip-Midy ” in connection with the word “ Kenilworth ” for use on wearing apparel for men, women, and children, including a middy, etc.
For the reasons set out in suit No. 2209, decided concurrently herewith, I dissent from the views of my associates.